Exhibit 10.7
Form of Nonqualified Stock Option Agreement
THIRD AMENDED AND RESTATED REVLON, INC. STOCK PLAN
     STOCK OPTION AGREEMENT, dated as of _________ (the “Agreement”), between
Revlon, Inc., a Delaware corporation, or its Affiliate executing this Agreement
(“Revlon” and, together with its Affiliates, the “Company”), and the individual
whose name appears on the signature page hereof (the “Optionee”).
     Revlon’s Compensation and Stock Plan Committee (the “Committee”) has
determined that the objectives of the Third Amended and Restated Revlon, Inc.
Stock Plan, as amended (the “Plan”), will be furthered by granting to the
Optionee an option pursuant to the Plan.
     In consideration of the foregoing and of the mutual undertakings set forth
in this Agreement, the Company and the Optionee agree as follows:
     SECTION 1. Grant of Option. Subject to Section 11 of this Agreement, the
Company hereby grants to the Optionee a “nonqualified” stock option to purchase
the number of shares of Common Stock (as defined in the Plan) set forth on
Schedule 1 hereto at a purchase price per share set forth on Schedule 1 hereto.
     SECTION 2. Exercisability.
     (a) For so long as the option shall not be cancelled or otherwise remains
exercisable pursuant to the terms of the Plan and this Agreement, the option
shall be exercisable as set forth on Schedule 1 hereto and in accordance with
this Section 2. The option shall not be exercisable prior to _________, and
shall become cumulatively exercisable on the dates and at the percentages of
shares of Common Stock subject thereto, rounded down to the next lower full
share, as set forth on Schedule 1 hereto, becoming 100% exercisable on
_________, and, except to the extent otherwise provided herein or in the Plan,
shall remain 100% exercisable until the day prior to the seventh anniversary of
the date of grant and shall terminate and cease to be exercisable on the seventh
anniversary of the date of grant. Notwithstanding the foregoing, the option
shall be fully exercisable upon a “Change of Control,” as defined in Schedule 2
hereto.
     SECTION 3. Method of Option Exercise; Involuntary Option Cash-Out;
Replacement Option.
     (a) The option or any part thereof may be exercised only by giving to the
Company and to Smith Barney Stock Plan Services, a division of Citigroup Global
Markets Inc. (“SSB”) in its capacity as external Plan administrator, or such
other external Plan administrator as the Company may designate from time to
time, written notice of exercise by such means as the Company may determine from
time to time. Full payment of the purchase price shall be made on or before the
option exercise date by any combination of the following: (i) by certified or
official bank check or, in the Committee’s discretion, by personal check
(subject to collection) payable to the Company; (ii) by the assignment of
proceeds from the sale of Common Stock in the manner provided in the Plan; or
(iii) by delivery of shares of Common Stock already owned by the Optionee for at
least six months prior to the option exercise date, subject to the terms and
conditions set forth in the Plan.
     (b) The Optionee shall have no right to receive shares of Common Stock with
respect to an option exercise prior to the option exercise date. For purposes of
this Agreement, unless the Committee otherwise determines, the option exercise
date shall be the later of: (i) the sixth business day immediately following the
date written notice of exercise is received by the Company and SSB in its
capacity as external Plan administrator, or such other Plan administrator as the
Company may designate from time to time, if any; and (ii) the date payment with
respect to such option exercise is received.





--------------------------------------------------------------------------------



 



     (c) At any time prior to the issuance of shares of Common Stock with
respect to the option exercise, the Committee, in its sole discretion, shall
have the right, by written notice to the Optionee, to cancel such option or any
part thereof if the Committee, in its sole judgment, determines that legal or
contractual restrictions and/or blockage and/or other market considerations
would make the Company’s acquisition of Common Stock from the public markets,
the Company’s issuance of Common Stock to the Optionee, the Optionee’s
acquisition of Common Stock from the Company and/or the Optionee’s sale of
Common Stock to the public markets illegal, impracticable or inadvisable. If the
Committee so determines to cancel the option or any part thereof subject to the
written notice of exercise, the Company shall pay to the Optionee an amount
equal to the excess of (i) the aggregate fair market value of the shares of
Common Stock subject to the option or part thereof canceled (determined as of
the option exercise date), over (ii) the aggregate option exercise price of the
option or part thereof canceled. Such amount shall be delivered to the Optionee
as soon as practicable after such option or part thereof is canceled.
     SECTION 4. Termination of Employment.
     (a) Except to the extent otherwise provided in accordance with this
Section 4, the portions of this option that are exercisable as of the date of
the Optionee’s termination of employment with the Company and its affiliates may
continue to be exercised for a period of ninety days from and including the date
of termination of employment, but no additional portions of this option shall
become exercisable following the date of such termination of employment and such
unexercisable portions shall be canceled on the date of such termination of
employment.
     (b) If the Optionee resigns employment otherwise than for “good reason,”
“cause” or any like term as defined under any employment agreement between the
Company and the Optionee (which terms specify the Optionee’s right to terminate
the term of such employment agreement), or the Company terminates the Optionee’s
employment for “good reason” as defined in the Revlon Executive Severance Policy
as in effect from time to time, a copy of which is available from the Company’s
Chief Legal Officer (or for “cause” or any like term in any applicable
employment agreement), then this option shall cease to be exercisable and shall
automatically be canceled on the date of such termination of employment.
     (c) If the Optionee voluntarily retires with Company consent or the
Optionee’s employment is terminated due to permanent disability (in each case as
determined by the Committee), the portions of this option that are exercisable
as of the date of the Optionee’s voluntary retirement or termination of
employment with the Company may continue to be exercised for a period of one
year from and including such date of voluntary retirement or termination of
employment, but no additional portions of this option shall become exercisable
following such date of such voluntary retirement or termination of employment
and such unexercisable portions shall be canceled on the date of such voluntary
retirement or termination of employment. Notwithstanding the foregoing, the
Committee may in its sole discretion provide for a longer or shorter period for
exercise of this option or may permit the Optionee to continue vesting under
this option if the Optionee’s employment terminates solely because the
Optionee’s employer ceases to be an Affiliate of the Company or because the
Optionee transfers employment with the Company’s consent to a purchaser of a
business disposed of by the Company.
     (d) If the Optionee’s employment terminates by reason of death, or if the
Optionee’s employment terminates under circumstances providing for continued
exercisability under subsection (a) or (c) and the Optionee dies within the
period described in subsection (a) or (c), the portions of this option that are
exercisable as of the date of the Optionee’s death may continue to be exercised
by the person to whom this option has passed, under the Optionee’s will (or if
applicable, pursuant to the laws of descent and distribution), for a period of
one year from and including the date of death, but no additional portions of
this option shall become exercisable either following the date of such death as
respects an Optionee whose employment or services terminates by reason of death,
or the date provided in subsection (a) or (c) as respects an Optionee whose
death occurs during the period of continued exercisability provided in
subsection (a) or (c), and such unexercisable portions shall be canceled either
on the date of such death as respects an Optionee whose

2



--------------------------------------------------------------------------------



 



employment or services terminates by reason of death, or the date provided in
subsection (a) or (c) as respects an Optionee whose death occurs during the
period of continued exercisability provided in subsection (a) or (c).
     (e) Nothing in the Plan or this Agreement shall confer upon the Optionee or
any other person the right to continue in the employment of the Company or any
of its Affiliates or affect any right which the Company or any of its Affiliates
may have to terminate the employment of the Optionee or any other person.
     (f) If the Optionee ceases employment with the Company and accepts
employment with a competitor in violation of the Company’s Employee Agreement as
to Confidentiality and Non-Competition, as in effect from time to time (a copy
of which is available upon request from the Company’s Chief Legal Officer), or
any other non-competition agreement or covenant executed by the Optionee, then
profits realized from exercise of any portion of the option during the 12-month
period prior to the date of termination shall be repaid by the Optionee to the
Company, in cash, within ten (10) days of such acceptance of employment and the
Company is hereby authorized to deduct such amount from any other amounts
otherwise due the Optionee.
     SECTION 5. Withholding Tax Requirements. The Optionee shall be responsible
for paying to the Company promptly upon request, and in any event at the time
the Optionee recognizes taxable income in respect of this option (which would
include the date when any portion of the option is exercised hereunder), an
amount equal to the taxes, if any, the Company determines it is required to
withhold under applicable tax laws with respect to this option, in the manner of
payment prescribed by the Company. Notwithstanding the foregoing, unless and
until the Company, in its discretion, allows or prescribes an alternate method
of tax withholding upon notice to the Optionee prior to any issuance of shares
of Common Stock upon exercise of this option, the Company shall satisfy its
applicable tax withholding obligations associated with this option by
withholding from delivery upon the exercise of this option shares of Common
Stock having a fair market value (determined as of the date as to which the
amount of tax to be withheld is determined) equal to the amount of taxes which
the Company determines it is required to withhold under applicable tax laws. The
Optionee further agrees and acknowledges that all other taxes, duties and fees
related to the option must be paid directly by the Optionee to the appropriate
authorities, and that the Company may offset against any future compensation,
earnings, bonus, expense reimbursements or incentive compensation of any kind
amounts necessary to cover any tax withholding obligations of the Company
associated with the option which have not been accounted for in a manner
satisfactory to the Company.
     SECTION 6. Plan Provisions to Prevail. This Agreement shall be subject to
all of the terms and provisions of the Plan, which are incorporated herein and
made a part hereof, including, without limitation, the provisions of
Section 2.9(c) of the Plan (generally prohibiting the sale of shares not owned
or immediately issuable and failure to duly deliver shares in settlement),
Section 3.2 of the Plan (generally relating to consents required by securities
and other laws), Section 3.5 of the Plan (relating to changes in capitalization)
and Section 3.11 of the Plan (generally relating to the effects of certain
reorganizations and other extraordinary transactions). Any term defined in the
Plan shall have the same meaning in this Agreement. In the event there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.
     SECTION 7. Optionee’s Acknowledgment. By entering into this Agreement, the
Optionee agrees and acknowledges that (a) he or she has received, read and
understood a copy of the Plan, including Section 3.8(c) of the Plan (generally
relating to waivers of claims to continued exercise or vesting of awards,
damages and severance entitlements related to non-continuation of awards), and
this Agreement and accepts this option upon all of the terms thereof, and
(b) that no member of the Committee shall be liable for any Plan Action (as
defined in the Plan), including without limitation any action or determination
made in good faith with respect to the Plan or any Award thereunder or under
this Agreement. The Optionee has reviewed with his or her own advisors the tax
and other consequences of the transactions contemplated by this Agreement. The
Optionee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to all matters
of this Agreement.

3



--------------------------------------------------------------------------------



 



     SECTION 8. Nontransferability. No right granted to the Optionee under the
Plan or this Agreement shall be assignable or transferable by the Optionee
(voluntarily or by operation of law), other than by will or by the laws of
descent and distribution. During the lifetime of the Optionee, all rights
granted to the Optionee under the Plan or under this Agreement shall be
exercisable only by the Optionee.
     SECTION 9. No Rights as a Stockholder. No Optionee or other person
exercising an option shall have any of the rights of a stockholder of the
Company with respect to shares subject to an option until the issuance of a
stock certificate to such person for such shares (or the book-entry recording of
such issuance by the Company, if uncertificated, as the case may be).
     SECTION 10. Legend on Certificates. The certificates representing the
shares issued by exercise of the option may be stamped or otherwise imprinted
with a legend in such form as the Company may require with respect to any
applicable restrictions on the sale or transfer of shares.
     SECTION 11. Conditions.
     (a) Notwithstanding anything contained in this Agreement to the contrary,
the grant of the option pursuant to Section 1 hereof is conditioned upon and
subject to the Optionee’s execution and delivery to the Company of an executed
copy of this Agreement.
     (b) By entering into this Agreement and as a condition for receiving the
grant of the option pursuant to Section 1 hereof, the Optionee agrees to fully
comply in all respects with the terms of the Company’s Employee Agreement as to
Confidentiality and Non-Competition (a copy of which is available upon request
from the Company’s Chief Legal Officer), whether or not the Optionee is a
signatory thereof, with the same effect as if the same were set forth herein in
full. A copy of the Employee Agreement as to Confidentiality and Non-Competition
is attached hereto and made a part hereof.
     SECTION 12. Notices. Any notice to be given to the Company hereunder shall
be in writing and shall be addressed to the Treasurer of Revlon, with a copy to
the Company’s Chief Legal Officer, each at 237 Park Avenue, New York, NY 10017,
or at such other address as the Company may hereafter designate to the Optionee
by notice as provided herein, or at such other successor principal office
location address most recently identified in the Company’s public Securities and
Exchange Commission filings or press releases, whichever is later communicated.
Any notice to be given to the Optionee hereunder shall be addressed to the
Optionee at the address set forth below, or at such other address as the
Optionee may hereafter designate to the Company by notice as provided herein.
Notices hereunder shall be deemed to have been duly given when received by
personal delivery or by registered or certified mail to the party entitled to
receive the same.
     SECTION 13. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and the successors and assigns of
the Company and, to the extent set forth in Section 3.3 of the Plan and
Section 8 of this Agreement, the heirs and personal representatives of the
Optionee.
     SECTION 14. Governing Law. This Agreement shall be governed by the laws of
the State of New York applicable to agreements made and to be performed entirely
within such state.
     SECTION 15. Modifications to Agreement; Waivers. This Agreement may not be
altered, modified, changed or discharged, except by a writing signed by or on
behalf of both the Company and the Optionee. The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.
     SECTION 16. Other Company Actions. Nothing contained in this Agreement
shall be construed to prevent the Company from taking any action which is deemed
by it to be appropriate or in its best interest, whether or not such action
would have an adverse effect on the option granted under this Agreement. Neither
the Optionee nor any other person shall have any claim against the Company as a
result of any such action.

4



--------------------------------------------------------------------------------



 



     SECTION 17. Committee Authority. The Committee shall have full authority to
interpret, construe and administer the terms of this Agreement in its sole
discretion. The determination of the Committee as to any such matter of
interpretation, construction or administration shall be final, binding and
conclusive on all parties.
     SECTION 18. No Violation of Securities Laws; Securities Trading Policy.
     (a) The Company shall not be obligated to make any payment or permit any
sale of stock subject to an option hereunder if such payment, in the opinion of
counsel for the Company, would violate any applicable securities laws. The
Company shall be under no obligation to register any shares of Common Stock or
any other property pursuant to any securities laws on account of the
transactions contemplated by this Agreement.
     (b) It is understood and agreed that under the Company’s Confidentiality of
Information and Securities Trading Policy, as is in effect from time to time, a
copy of which is available upon request from the Company’s Chief Legal Officer
(the “Trading Policy”), employees and Directors of the Company, including
grantees of options, may be restricted from selling shares of Common Stock
during certain “restricted periods.” As of the date of this Agreement, the
“restricted periods” commence on the first day of each fiscal quarter of the
Company (i.e., April 1, July 1, October 1 and January 1) and continue until two
business days after the public release of the Company’s earnings for the prior
quarter (under the Trading Policy, these periods may change from time to time,
and the Company may impose other restricted trading periods due to special
circumstances). Accordingly, the grantee’s ability to “sell shares” to pay the
exercise price of such option may be restricted.
     SECTION 19. Severability. Notwithstanding any other provision of this
Agreement, if any provision of this Agreement is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any person, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the sole
discretion of the Committee, materially altering the intent of the Agreement,
such provision shall be stricken as to such jurisdiction or person, and the
remainder of the Agreement shall remain in full force and effect.
     SECTION 20. Headings. The headings of sections herein are included solely
for convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement.
     SECTION 21. Fractional Shares. Unless and until the Committee in its sole
discretion determines otherwise, no fractional shares of Common Stock shall be
issued or delivered pursuant to this Agreement, and unless and until the
Committee in its sole discretion determines that cash, other securities, or
other property shall be paid or transferred in lieu of any fractional shares,
any rights to any fractional share shall be canceled, terminated, or otherwise
eliminated without payment of any consideration.
     SECTION 22. Entire Agreement. This Agreement and the Plan contains the
entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and supersedes all prior communications,
representations and negotiations, written or oral, in respect thereto. Neither
the Company nor the Committee nor the Optionee have made any promises,
agreements, conditions or understandings, either orally or in writing,
concerning the option grant that are not included in this Agreement or the Plan.
     SECTION 23. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which together shall
represent one and the same agreement.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

            REVLON, INC.
      By:           Name:           Title:                      (Signature of
Optionee)                    (Printed Name)                    (Address)    

6



--------------------------------------------------------------------------------



 



       
Notice of Grant of Stock Options
  Revlon, Inc.
ID: 13-3662955
237 Park Avenue
New York, NY 10017

Employee name:
ID:
You have been granted options to buy shares of Revlon, Inc. Class A Common Stock
as follows:
Non-Qualified Stock Option Grant No.
Number of Stock Options Granted
Date of Grant
Option Price per Share
Total Number of Stock Options Granted
Total Price of Shares Granted
     The vesting schedule of this option grant is as follows:

            Vesting Date   % Vesting           25%         25%         25%      
  25%  

On each vesting date, the exact number of option shares vesting shall be subject
to rounding to the nearest whole share, as determined by the Company.
These options are granted under and governed by the terms and conditions of the
Third Amended and Restated Revlon, Inc. Stock Plan, as amended, and the
Nonqualified Stock Option Agreement of which this notice forms a part.
It is understood and agreed that under the Company’s Confidentiality of
Information and Securities Trading Policy, as is in effect from time to time, a
copy of which is available upon request from the Company’s Chief Legal Officer
(the “Trading Policy”), employees and Directors of the Company, including
grantees of options, may be restricted from selling shares of Common Stock
during certain “restricted periods.” As of the date of this Agreement, the
“restricted periods” commence on the first day of each fiscal quarter of the
Company (i.e., April 1, July 1, October 1 and January 1) and continue until two
business days after the public release of the Company’s earnings for the prior
quarter (under the Trading Policy, this period may change from time to time, and
the Company may impose other restricted trading periods due to special
circumstances). Accordingly, the grantee’s ability to “sell shares” to pay the
exercise price of such option may be restricted.
The expiration date of this option grant is _________.
*** SCHEDULE 1 TO NON-QUALIFIED STOCK OPTION AGREEMENT ***

     
 
   
For Revlon, Inc.
  Date  
 
   
Optionee
  Date





--------------------------------------------------------------------------------



 



SCHEDULE 2 TO NON-QUALIFIED STOCK OPTION AGREEMENT
Change of Control
A “Change of Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:

    (i) any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);

    (ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of 66-2/3% of the directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office;

    (iii) the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity in which any Person, other than one or more Permitted
Holders is or becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that for purposes of this definition a Person
will be deemed to have “beneficial ownership” of all shares that any Person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity’s Voting
Stock, and the Permitted Holders “beneficially own” (as so defined) directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity; or

    (iv) a “Change of Control” shall have occurred under, and as defined in, the
indenture governing Revlon Consumer Products Corporation’s 8 5/8% Senior
Subordinated Notes Due 2008 or any other Subordinated Obligations of Revlon
Consumer Products Corporation so long as such 8 5/8% Senior Subordinated Notes
Due 2008 or Subordinated Obligations are outstanding.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same combined voting power of
the Voting Stock in an entity which owns all or substantially all of the assets
of the Company immediately following such transaction or series of transactions.





--------------------------------------------------------------------------------



 



“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.
“Company” means Revlon, Inc. together with its subsidiaries, including, without
limitation, Revlon Consumer Products Corporation.
“8 5/8% Senior Subordinated Notes Due 2008” means Revlon Consumer Products
Corporation’s 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefor.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Permitted Holders” means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, “heirs”)) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
“Preferred Stock,” as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.
“Subordinated Obligations” has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation’s 91/2% Senior Notes due 2011.
“Voting Stock” means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.

2